No. 07-12-0448-CV

In the Interest of B.M.O., M.T., and               From the 72nd District Court
   V.T., Children                                     of Lubbock County

                                                   March 12, 2013
                                                   Opinion by Justice Pirtle


                                       JUDGMENT

       Pursuant to the opinion of the Court dated March 12, 2013, it is ordered,

adjudged and decreed that trial court’s order terminating appellant’s parental rights to

B.M.O., M.T. and V.T. is affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                           oOo